Citation Nr: 1020694	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  00-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for asbestosis.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, in March 2000, that denied service connection for 
PTSD and continued a 10 percent rating for a left knee 
disability.  A December 2004 Board decision denied service 
connection for PTSD and an increased rating for a left knee 
disability.  The Veteran appealed that December 2004 decision 
to the United States Court of Appeals for Veterans Claims.  
Pursuant to a Joint Motion for Partial Remand, in a March 
2006 Order, the Court vacated the Board's decision and 
remanded the claims for service connection for PTSD and an 
increased rating for a left knee disability to the Board for 
readjudication, in accordance with the Joint Motion.  In 
September 2006, the issues of entitlement to service 
connection for PTSD and an increased rating for a left knee 
disability were remanded by the Board for further 
development.

This case is also on appeal from a November 2002 rating 
decision of the RO in North Little Rock, Arkansas, that 
granted service connection and awarded a 10 percent rating 
for asbestosis, effective August 16, 2001.  In December 2004, 
the Board remanded the Veteran's claim for an initial 
increased rating for asbestosis for further development.

The Board notes that the issue on appeal was certified to the 
Board as entitlement to service connection for PTSD.  
However, the Veteran also contends that he has depression 
that is related to his service.  As the record reflects 
diagnoses of PTSD, major depression, anxiety, passive-
aggressive disorder, and schizophrenia, the Board finds that 
the issue is more appropriately characterized as captioned 
above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

In October 2009, the Veteran appears to have raised a new 
claim of entitlement to service connection for a 
dermatological condition.  As that claim has not been 
developed for appellate review, the Board refers it to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  The most recent VA medical records in the 
claims file are dated in June 2008.  To aid in adjudication, 
any subsequent VA medical records should be obtained.  In 
addition, in September 2009 the Veteran requested a copy of a 
September 2009 VA mental health examination report.  However, 
a review of the claims file does not show whether the Veteran 
was examined in September 2009 and no such report of 
examination has been associated with the claims file.  
Accordingly, any September 2009 VA mental health examination 
report should be obtained, associated with the claims file, 
and a copy should be provided to the Veteran.  

Finally, the record includes an undated partial determination 
of the Social Security Administration (SSA) that indicates 
that the Veteran was being treated for a left knee 
disability, asbestosis, PTSD, depression, and anxiety.  Since 
the SSA decision and the records upon which that grant of 
benefits was based are not included in the claims folder and 
may be relevant to the claim on appeal, those records should 
also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992), Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

With respect to the Veteran's claim for an increased rating 
for a left knee disability, the Veteran was afforded a VA 
examination in September 2008.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last 
VA examination is not necessarily stale, in light of the fact 
that additional development of the Veteran's claim is 
necessary, that includes obtaining treatment records relevant 
to the Veteran's claim, the prudent and thorough course of 
action is to afford the Veteran a new VA examination to 
ascertain the current nature and severity of his left knee 
disability.

With respect to the Veteran's claim for an increased rating 
for asbestosis, the Veteran was afforded a VA pulmonary 
examination in September 2009, at which time he was diagnosed 
with asthmatic bronchitis and chronic obstructive lung 
disease.  The examiner indicated that repeat pulmonary 
function tests (PFT) were being scheduled and that an 
addendum opinion would be added when the results were 
available.  While the record includes a March 2009 PFT 
report, an addendum to the September 2009 has not been 
associated with the claims file.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last 
VA examination is not necessarily stale, in light of the fact 
that additional development of the Veteran's claim is 
necessary, that includes obtaining treatment records relevant 
to the Veteran's claim and an addendum opinion to the 
September 2009 VA examination report, the prudent and 
thorough course of action is to afford the Veteran a new VA 
examination to ascertain the current nature and severity of 
his respiratory disability.

Next, the Veteran contends that he has PTSD that is related 
to his service.  The service personnel records include 
administrative remarks dated in September 1969 that state 
that the Veteran was a misfit, could not take orders, 
continually flouted authority, had an attitude that dragged 
down the morale of the 1st Division, had not been able to 
adapt to Navy life, and was highly antagonistic.  It was also 
indicated that the Veteran had few friends, was largely 
avoided by his shipmates, and promoted disharmony.  A January 
1970 transfers and receipts report indicates that the Veteran 
was discharged from service due to unsuitability.  Additional 
service personnel records indicate additional disciplinary 
problems that include three court martials in 1969.

The Veteran's service treatment records show normal 
psychiatric evaluations on enlistment in November 1968 and on 
discharge in February 1970.  However, records dated in 
September 1969 indicate thoughts of suicide and on 
psychiatric evaluation in January 1970, the Veteran was 
diagnosed with a passive-aggressive personality.

VA treatment records in October 1999 show diagnoses of a mood 
disorder, secondary to substance abuse; a history of PTSD; 
and a history of schizophrenia, paranoid type.  In December 
1999, the Veteran was diagnosed with a psychotic disorder 
secondary to substance abuse.  In January 2000, the Veteran 
was diagnosed with schizophrenia, undifferentiated; major 
depression, recurrent, mild; and alcohol dependence, early 
remission.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of psychiatric 
symptomatology during service, and the continuity of symptoms 
after service, he is not competent to diagnose or to relate 
any current psychiatric disorder to his active service.  
Accordingly, the Board finds that a VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  This remand will allow 
service connection for all current psychiatric disorders to 
be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Finally, on VA pulmonary examination in February 2009, the 
Veteran stated that he has not had employment for ten years 
or more due to multiple physical disabilities including 
shortness of breath.  A TDIU claim is part of an increased 
rating claim when that claim is raised by the record.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the 
issue of entitlement to a TDIU rating has been raised by the 
record.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (2009).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991).

In this case, the Veteran has been granted a 30 percent 
rating for tinea versicolor and 10 percent ratings for a left 
knee disability and asbestosis.  The combined disability 
rating is 40 percent.  38 C.F.R. § 4.25, Table I, Combined 
Ratings Table (2009).  Therefore, the Veteran does not meet 
the minimum schedular percentage criteria for a TDIU.  
38 C.F.R. § 4.16(a) (2009).  The remaining question before 
the Board therefore is whether the Veteran's service-
connected disabilities nevertheless prohibit him from 
sustaining gainful employment, such that a TDIU rating may be 
assigned on an extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he 
is more generally unemployable.  It does not appear that an 
examiner has yet been asked to render an opinion as to the 
overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Therefore, the prudent and thorough course of 
action is to afford the Veteran an examination to ascertain 
the impact of his service-connected disabilities on his 
unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since June 2008.

2.  If a September 2009 VA mental 
disorders examination was performed, 
obtain a copy of the examination report 
and provide a copy to the Veteran.

3.  If an addendum opinion to the 
September 2009 VA pulmonary examination 
was completed, obtain a copy of the 
addendum opinion and associate that 
opinion with the claims file.

4.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected left knee disability.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

(a)  Provide ranges of motion of the 
left knee in degrees and state whether 
or not X-ray evidence of arthritis is 
shown.

(b)  Provide measurements of the length 
and width of any surgical scar of the 
left knee and state whether the scar is 
deep or superficial, unstable, painful, 
or causes any limitation of function.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should be noted.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
determination should be portrayed in 
terms of the degree of additional range 
of motion loss.

(d)  State whether any recurrent 
lateral instability or subluxation is 
shown, and if so, the severity.

(e)  State what impact, if any, the 
Veteran's left knee disability has on 
his employment and daily living.

6.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected respiratory disability.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  All 
indicated testing, to include pulmonary 
function testing, should be completed.  
Specifically, the examiner should provide 
the following information:

(a)  State the results of the testing 
with regard to the Veteran's FEV-1, 
FEV-1/FVC, and DLCO (SB); his maximum 
oxygen consumption; whether he has cor 
pulmonale, right ventricular 
hypertrophy, pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or episodes of acute 
respiratory failure; and whether he 
requires outpatient oxygen.  

(b)  Describe the type of medication 
the Veteran uses and the frequency of 
use.  The examiner should also state 
whether the Veteran requires 
intermittent or daily inhalational or 
oral bronchodilator therapy, 
inhalational anti-inflammatory 
medication, monthly visits to a 
physician for required care of 
exacerbations, or intermittent (at 
least three per year) courses of 
systemic (oral or parenteral) 
corticosteroids or immuno-suppressive 
medications.

(c)  The examiner should state what 
impact, if any, the Veteran's 
respiratory disability has on his 
employment and daily living.

7.  Schedule a VA examination to determine 
the nature and etiology of any current 
acquired psychiatric disorder, including 
PTSD.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following:
(a)  Diagnose all current psychiatric 
disorders, including PTSD, and provide 
a full multiaxial diagnosis pursuant to 
DSM-IV.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder, 
including PTSD, pre-existed the Veteran's 
service?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) 
that any preexisting psychiatric 
disorder underwent a permanent increase 
in severity during or as a result of 
his service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(d)  For each psychiatric disorder 
diagnosed, to specifically include 
PTSD, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent or more probability) that 
each psychiatric disorder was incurred 
in or is due to or the result of the 
Veteran's service, was present during 
or aggravated by his service, or is 
related to disciplinary problems, 
thoughts of suicide, and a diagnosis of 
passive-aggressive personality during 
his service.  The examiner must 
consider the Veteran's statements 
regarding the incurrence of a 
psychiatric disorder, and his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

8.  Schedule the Veteran for an 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions should be 
provided.  The examiner must evaluate and 
discuss the effect of all of the Veteran's 
service-connected disabilities on the 
Veteran's employability.  The examiner 
should opine as to whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities (tinea versicolor, 
left knee disability, and asbestosis), 
without consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.  The rationale for any 
opinion must be provided.

9.  Then, readjudicate the claims, 
including whether referral of the TDIU 
claim to the appropriate department 
officials under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is warranted.  
If any decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

